DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5, 6, 8-16 and 18-24 are pending and under examination.


35 USC § 103 rejections maintained
 The rejections of claims 1, 2, 5, 8-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, 1 December 2011, IDS, cited previously), Randolph et al (US 20100158951, published 24 June 2010, IDS, cited previously) and Cleland et al (US 6821515, 23 November 2004, IDS, cited previously) in view of Walensky et al (US 2010/0286057, published 11 November 2010), Nash et al (US 2011/0223149, published 15 September 2011) and Georges (US 9962453, issued 8 May 2018, effective filing date 2 December 2013) are maintained. 
 	The claims are drawn to an aqueous pharmaceutical composition suitable for administration to a human subject comprising:
(a) an aqueous component that does not comprise phosphate buffered saline (PBS),
wherein the aqueous component comprises:
(i) water;
(ii) a pH modifier, wherein the pH modifier is succinic acid or a
pharmaceutically acceptable salt thereof ,or citric acid or a pharmaceutically
acceptable salt thereof;
(iii) a pharmaceutically acceptable carrier, wherein the pharmaceutically
acceptable carrier comprises dimethylsulfoxide (DMSO), wherein the DMSO is
present at a concentration of 1-4%; and
(iv) a tonicity adjusting agent, wherein the tonicity adjusting agent is
dextrose, sucrose or trehalose; and
(b) a plurality of peptides or pharmaceutically acceptable salts thereof, wherein each
peptide of the plurality of peptides or pharmaceutically acceptable salts thereof
(i) is soluble in the aqueous component;

μg/mL or about 400 μg/mL;
(iii) has a length of from 15 to 35 naturally occurring amino acids and does not
comprise a non-naturally-occurring amino acid; and
(iv) has a hydrophobic fraction of less than 0.45, wherein the hydrophobic fraction is
the total number of hydrophobic amino acids in a peptide divided by the total number of
amino acids in the peptide, wherein the hydrophobic amino acids are alanine, leucine, isoleucine, valine, methionine, phenylalanine and tryptophan.
Hacohen et al discloses pharmaceutical compositions for intravenous and intraperitoneal injection comprising at least 2 peptides (24-40 amino acids in length) and adjuvants (paragraphs 16, 117, 140, 145, 146). The suspensions can be aqueous (in water) or in buffered carriers, can contain pH adjusting agents and tonicity adjusting agents (paragraph145). Hacohen disclose a peptide having a hydrophobic fraction of less than 0.45.
Randolph discloses peptide compositions for vaccination comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass forming agent (sucrose or trehalose) and an adjuvant (paragraphs 9, 21-22). Randolph discloses peptides having 15 to 35 amino acids that have a hydrophobic fraction of less than 0.45, wherein the hydrophobic fraction is the total number of hydrophobic amino acids in a peptide divided by the total number of amino acids in the peptide, wherein the hydrophobic amino acids are alanine, leucine, isoleucine, valine, methionine, phenylalanine and tryptophan (Table 2).
Cleland discloses preparing protein formulations for intravenous vaccination comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (column 9, lines 62-65; col. 15, lines 30-50; col. 18, lines 3-20). Cleland et al discloses lyophilized protein formulations which contain 1 mM to about 20 mM succinate, citrate, sucrose, trelahose and/or dextrose for reconstitution (col. 15, lines 30-50; column 18, lines 3-11).
One of ordinary skill in the art would have been motivate to apply Hacohen’s peptide composition and Cleland’s peptide composition comprising 1-20 mM succinate to Randolph’s peptide compositions because Hacohen, Randolph, and Cleland all disclose peptide compositions for eliciting immune responses in humans.  Additionally, 
Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been would have been prima facie obvious to combine Randolph’s peptide compositions comprising peptides having a having a hydrophobic fraction of less than 0.45 with Hacohen’s peptide composition and Cleland’s peptide composition comprising 1-20 mM succinate along with sucrose, trelahose and/or dextrose to have a aqueous peptide composition of a plurality of peptides having a hydrophobic fraction of less than 0.45 at with a pH modifier, wherein the pH modifier is 2mM to 5mM succinate solution and a tonicity adjusting agent such as sucrose, trelahose and/or dextrose.
Neither Hacohen, Randolph, nor Cleland disclose a pharmaceutical composition comprising a 300 ug/ml peptide, 1-4% DMSO and 5% glucose.
Walensky disclose pharmaceutical compositions comprising 22 amino acid BIM peptides in dispersing agent, citrate buffer, isotonic agent and 2.5% DMSO/D5W. (paragraphs 266- 268, 277, 317; Figures 8-11). Walensky disclose 22 amino acid BIM peptides having a having a hydrophobic fraction of less than 0.45 (Figures 8-11).
Nash disclose that IV dose formulations are prepared by dissolving peptide in 5% DMSO/D5W to achieve a 10 or 3 mg/Kg dose and administered at 10 mL/kg per single injection (paragraph 276).  
Georges disclose measuring hydrophobicity of immunogenic peptides (column 2, lines 46-52). Georges discloses that peptides may have an amino acid sequence in 
One of ordinary skill in the art would have been motivated to apply Walensky and Nash’s peptide compositions comprising  a plurality of peptides having a having a hydrophobic fraction of less than 0.45 in citrate buffer and 2.5% DMSO/D5W to Sahin, Randolph, Hacohen and Cleland’s aqueous peptide composition comprising a plurality of peptides having a hydrophobic fraction of less than 0.45 in succinate or citrate buffer with sucrose, trelahose and/or dextrose because Hacohen Randolph, Cleland, Walensky and Nash all disclose peptide compositions that are to be administered in humans. Furthermore, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP 2143. Furthermore, it would have been obvious to adjust the pH modifier and tonicity agent to enhance the solubility of the peptides based on Georges disclosure that the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution. It would have been prima facie obvious to combine Hacohen, Randolph, and Cleland’s peptide composition with Walensky and Nash’s aqueous composition comprising 300 ug/ml peptides in  5% DMSO/D5W in citrate buffer to have a aqueous peptide composition of a plurality of peptides having a having a hydrophobic fraction of less than 0.45 at a concentration of 300 ug/ml with a pH modifier, wherein the pH modifier is 2mM to 5mM succinate solution, a tonicity adjusting agent such as 5% dextrose and DMSO at a concentration of 1-4%.
Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of to determine the optimal amount of each ingredient needed to achieve the desired 
 The principle of law states from MPEP 2144.05: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."(Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382); Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  Hence the claimed invention as a whole is prima facie obvious absence unexpected results. When optimizing solubility of peptides in solution, one must take into account the length of the peptide, the concentration of the peptide and the presence or absence of other components and their concentration in the solution. As discussed previously, the salting out of a small number of peptides in PBS at a pH of 7.4 would not be sufficient to demonstrate unexpected results.
One of ordinary skill in the art would have had a reasonable expectation of success given that making pharmaceutical compositions comprising peptides with the claimed agents were well known in the art. 
It has been interpreted that the art doesn’t have to explicitly indicate that the pharmaceutical composition does not comprise PBS but only that other tonicity agents such as dextrose, sucrose or trehalose may be used in the alternative. This is consistent with what was disclosed in the specification.


	Neither Hacohen, Randolph, Cleland, Walensky, Nash nor Georges disclose a tonicity adjusting agent is 3.6-3.7% dextrose.  
	Sun disclose a pharmaceutical composition for treating cancer by intravenous injection comprising 3.6% dextrose column 276, lines 9-15)..
	Du disclose a pharmaceutical composition for treating cancer by intravenous or intraperitoneal injection comprising 3.6% dextrose column 359, line 65 to column 360, line 5; column 361, lines 30-38).
	One of ordinary skill in the art would have been motivated to apply Sun and Du’s pharmaceutical composition comprising 3.6% glucose to Hacohen, Randolph, Cleland, Walensky, Nash and Georges pharmaceutical composition comprising 5% glucose because Hacohen, Randolph, Cleland, Walensky, Nash, Sun and Du all disclose pharmaceutic compositions that may be administered to humans.  It would have been prima facie obvious to substitute Sun and Du’s 3.6% glucose for the 5% glucose in Hacohen, Randolph, Cleland, Walensky and Nash’s pharmaceutic composition because both concentrations have been shown to be suitable for administration in vivo.

Applicant argues that the cited references, either alone or in combination, fail to teach or suggest an aqueous pharmaceutical composition suitable for administration to a human subject according to the amended claims, wherein the composition comprises a plurality of peptides, and each peptide of the plurality has a length of from 15 to 35 naturally occurring amino acids and does not comprise a non-naturally-occurring amino acid.

site on a BCL-2 family polypeptide, and uses stapled peptides to elucidate the activity of BIM peptides in a mouse model. Stapled peptides consist of peptide chains that comprise cross-links to form an a-helical peptide structure. The cross-links join the side chains of modified amino acids in the peptide. Applicant argues that the pending claims require each of the peptides within the composition have a length of from 15 to 35 naturally occurring amino acids and do not comprise a non-naturally-occurring amino acid. Applicant also argues that Walensky's peptide solution comprising 2.5% DMSO is administered to mice, rather than an aqueous component suitable for administration to a human subject as recited in the amended claims.
Applicant argues that Nash teaches biologically active peptidomimetic
macrocycles which are defined as  'crosslinked polypeptide' or 'stapled peptide' refers to a compound comprising a plurality of amino acid residues joined by a plurality of peptide bonds and at least one macrocycle-forming linker." Applicant argues that Example 2 and Figure 2 of Nash shows that the peptides disclosed in Nash all contain at least two non-naturally occurring cross-links. Applicant argues that Nash fails to teach or suggest a composition comprising peptides that have a length of 15 to 35 naturally occurring amino acids and do not comprise a non-naturally-occurring amino acid, as recited by the amended claims. Additionally, in contrast to the amended claims which require 1-4%
DMSO in the aqueous component to solubilize peptides, Nash's "dose formulation is prepared by dissolving peptide in 5% DMSO." Applicant also argues that the peptide solution comprising 5% DMSO in Nash is administered to mice, rather than an aqueous component suitable for administration to a human subject. Applicant argues that to the extent that Nash generally discloses therapeutic peptides that may be administered to humans, Nash also teaches away from the use of naturally occurring amino acids in therapeutic peptide solutions. Nash discloses that "unmodified peptides often suffer from poor metabolic stability, poor cell penetrability, and promiscuous binding due to conformational flexibility. 
Applicant argues that the working examples in the specification disclose peptides that comprise naturally occurring amino acids and do not comprise non-naturally 
amino acids and do not comprise non-naturally occurring amino acids. Additionally, Example 7 of the specification as filed, teaching synthesis of peptides, discloses that peptides may be a "linear polymer of ~20-~30 L-amino acids joined by standard peptide bonds" and goes on to state that exemplary peptides of the invention comprise "the standard 20 amino acids commonly found in mammalian cells
Applicant’s arguments have been considered but are not persuasive.  Hacohen, Randolph and Georges all disclose peptides comprising naturally-occurring amino acids Randolph discloses peptide compositions for vaccination comprising at least one aluminum salt, at least one buffer system (succinate or citrate), at least one glass forming agent (sucrose or trehalose) and an adjuvant (paragraphs 9, 21-22). Randolph discloses peptides having 15 to 35 naturally occurring amino acids that have a hydrophobic fraction of less than 0.45, wherein the hydrophobic fraction is the total number of hydrophobic amino acids in a peptide divided by the total number of amino acids in the peptide, wherein the hydrophobic amino acids are alanine, leucine, isoleucine, valine, methionine, phenylalanine and tryptophan (Table 2). Thus, the art does disclose compositions comprising peptides that have a length of 15 to 35 naturally occurring amino acids and do not comprise a non-naturally-occurring amino acid.
	It appears in Example 6 that peptides at 2 mg/ml were solubilized in 4% DMSO and 5% dextrose. It is noted that dextrose was recited as the sole tonicity adjusting agent in claim 14.  Furthermore, the amino acid sequences of the peptides recited in Table 4 consisted of 20 to 33 amino acids while the claims recite that the peptides may be 15 amino acids in length. The specification disclose in Example 6 that salting out of a small number of peptides in PBS at a pH of 7.4 caused a visible cloudiness. From the specification it does not appear that the 40 peptides were tested to determine solubility in PBS versus glucose. It also does not appear as if any peptides less than 20 amino acids were used to compare solubility in PBS versus glucose. There was no comparison between the tonicity adjusting agent, glucose with the tonicity adjusting agents sucrose and trehalose. 

As discussed previously, glucose is a common tonicity adjusting agent in peptide and protein vaccine compositions. Cleland discloses preparing protein formulations for vaccination comprising 1-20 mM succinate, citrate, sucrose, trelahose and/or dextrose (glucose) (col. 15, lines 30-50; (col. 18, lines 3-20). Sampson discloses compositions comprising glucose (paragraphs 162, 165). Thus, the presence of glucose in pharmaceutical compositions was well known in the art.

In response to Applicant’s argument that in contrast to the amended claims which require 1-4% DMSO in the aqueous component to solubilize peptides, Nash's "dose formulation is prepared by dissolving peptide in 5% DMSO, as discussed above, the percent of DMSO to solubilize peptides in Example 6 appears to be 4% which would be closer to the 5% DMSO stated in Nash than the lower claimed dose of 1% DMSO.

In response to Applicant’s argument that that Walensky's peptide solution comprising 2.5% DMSO is administered to mice, rather than an aqueous component suitable for administration to a human subject as recited in the amended claims, the claims are drawn to a peptide composition, not a method of administering the peptide composition to a human subject. In addition, Applicant appears to be arguing above that the claimed aqueous component was superior in solubilizing peptides not for use of the peptide composition in administering to human subjects.
Also, it is not clear why one of skill in the art would have not looked to Walensky to make aqueous solutions for peptide compositions. There is no evidence that the properties of the peptide compositions of Walensky would differ from the properties of peptide compositions with naturally-occurring amino acids.  And further, it is not clear why a peptide composition made to be administered to a mouse could not be used in a human.


In response to Applicant’s argument that Walensky and Nash comprise non-naturally-occurring amino acids, Hacohen, Randolph and Georges disclose compositions comprising naturally-occurring amino acids. Furthermore, it is not clear why one skilled in the art would not look to the aqueous component of a peptide composition comprising non-naturally-occurring amino acids for components and concentrations for use in solubilizing peptides.


In addition, Applicant’s argue that a skilled artisan would have had no reasonable expectation that the claimed pharmaceutical composition containing 1-4% DMSO and lacking PBS could successfully solubilize multiple peptides, each with 15 to 35 naturally occurring amino acids and lacking any non-naturally occurring amino acids. Applicant argues that a skilled artisan would have had no reasonable expectation that the claimed pharmaceutical composition containing 1-4% DMSO and lacking PBS could successfully solubilize multiple peptides, each with 15-35 naturally occurring amino acids in length and not comprising a non-naturally-occurring amino acid, based on the combined teachings of the references.
In response, as discussed previously, all of the limitations of the present claims were found in the art with the motivation to combine listed above. As disclosed in the art, solubilizing peptides in aqueous solutions was a routine procedure.  Furthermore, as disclosed above, optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

Applicant also argues that the specification as filed supports the unexpected finding that peptides of the pending claims solubilize in 1-4% DMSO through working 
of peptides was observed which caused a "visible cloudiness". Applicant argues that  "from 40 peptides tested, that D5W was, unexpectedly, shown to be more effective than PBS (and that sucrose and trehalose were also found to be effective as alternatives to dextrose)." Applicant argues that a skilled artisan would not have been led to the claimed pharmaceutical composition containing 1-4% DMSO, lacking PBS to solubilize multiple peptides, each with 15 to 35 naturally occurring amino acids in length and lacking any non-naturally-occurring amino acid and a hydrophobic fraction of less than 0.45, based on the combined teachings of the references.
In response, as discussed above, it appears in Example 6 that peptides of 30-33 amino acids at 2 mg/ml were solubilized in 4% DMSO and 5% dextrose. It is noted that dextrose was recited as the sole tonicity adjusting agent in claim 14.  Furthermore, the amino acid sequences of the peptides recited in Table 4 consisted of 20 to 33 amino acids while the claims recite that the peptides may be 15 amino acids in length. The specification disclose in Example 6 that salting out of a small number of peptides in PBS at a pH of 7.4 caused a visible cloudiness. From the specification it does not appear that the 40 peptides were tested to determine solubility in PBS versus glucose. It also does not appear as if any peptides less than 20 amino acids were used to compare solubility in PBS versus glucose. There was not appear to be a comparison between the tonicity adjusting agent, PBS with the tonicity adjusting agents sucrose and trehalose. 

MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

Given, the aqueous solution from Example 6 appears to comprise 4% DMSO and 5% dextrose and the peptide concentration appears to be 2 mg/ml, the unexpected results described by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  
Furthermore, as discussed above the specification in Example 6 discloses that initially, it was anticipated that PBS would be used as a diluent, however, a salting out of a small number of peptides caused a visible cloudiness. The specification does not appear to disclose how many and which peptides were precipitated out with PBS.  The specification disclose that the only problematic peptides are very hydrophobic peptides. (paragraph 382).
The specification further disclose that D5W (5% dextrose in water) was shown to be much more effective; 37 of 40 peptides were successfully diluted to a clear solution. The specification disclose that the formulation containing 10% sucrose or 10% trehalose is lyophilizable unlike the formulation containing 5% Dextrose. Thus, it appears that if an aqueous solution was to be lyophilized, the solution should not comprise glucose.
	The specification also disclose that Table 4 shows the results of solubility evaluations of 60 potential neoantigen peptides, sorted based on the calculated fraction of hydrophobic amino acids. The specification disclose that almost all peptides with a hydrophobic fraction lower than 0.4 are soluble in DMSO/D5W, but a number of peptides with a hydrophobic fraction greater than or equal to 0.4 were not soluble m
 The specification disclose that a number of these can be solubilized by addition of 5mM succinate. The specification disclose that 3 of 4 of these peptides had hydrophobic fractions between 0.4 and 0.43. The specification also disclose that four peptides became less soluble upon addition of succinate; 3 of 4 of these peptides had a hydrophobic fraction greater than or equal to 0.45. Thus, it appears as if Applicant was using a trial and error process to determine the solubility of 57 peptides which were 20-33 amino acid in length. However as Georges disclose, the solubility of peptides can be manipulated by varying the pH and/or ionic concentration of the solution (column 9 line 66 to column 10, line 2). Thus, it was well known in the art that varying pH modifiers and tonicity adjusting agents could be used to enhance the solubility of peptides. 


	Double Patenting
The rejections of claims 1, 2, 5, 6, 8-16 and 18-24  on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 8-16, 21-23, 25, 26, 39-43, 46-50 and 54-59  of copending Application No. 15/102,129 are maintained.
Applicant has requested that the rejection be held in abeyance until allowable subject matter has been indicated.











NEW REJECTIONS: Based on the Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 5, 6, 8-16 and 18-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
	There is not support in the specification for the negative proviso “and does not
comprise a non-naturally-occurring amino acid” in the specification as filed.  


Summary
Claims 1, 2, 5, 6, 8-16 and 18-24 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642